Title: From George Washington to Maria I of Portugal, 11 March 1794
From: Washington, George
To: Maria I (of Portugal)


          
            Great and good Friend
            [Philadelphia, March 11, 1794]
          
          It was with the most sincere pleasure, that I was informed by your Majesty’s
            highly-esteemed letter, of the addition made to your domestic happiness, and to the joy
            of your Kingdom, by the birth of the Princess of Beira. This event, so interesting in
            itself, is heightened by the favorable escape of the Princess of Brazil, from the danger
            attached to it.
          Your Majesty has a full claim upon the congratulations of the United States, in every
            instance of your prosperity, from the noble and friendly part, which
            you have lately adopted, by granting convoys to our Trade, against the Corsairs of
              Algiers.
          With the warmest hope, that the Amity, now subsisting between your Majesty and the
            United States, will be perpetual, I pray God to keep you, Great and good Friend, under
            his holy protection.
          Written at Philadelphia the Eleventh day of March 1794. Your good Friend
          
            Go: WashingtonBy the President of theUnited
              States of America
            Edm: Randolph ⟨Secretary of State⟩
          
        